        Case 3:21-cr-00022-TKW Document 32 Filed 07/23/21 Page 1 of 1




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                Case No.: 3:21cr22/TKW

CHARLES E. POSEY, JR.
                                      /


                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, the plea of guilty of the

Defendant, CHARLES E. POSEY, JR., to Count One, Count Two, and Count

Three of the Indictment is hereby ACCEPTED. All parties shall appear before this

Court for sentencing as directed.

      DONE AND ORDERED this 23rd day of July 2021.

                                    T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE
